By the Court.
On June 1, 1866, W. made and delivered to his son-in-law, P., a power of attorney, authorizing P. to. take and retain possession of a farm belonging to W., and “ conduct the same for his own use and benefit.” On March 16, 1867, W. wrote to P.: “I want you to go ahead and do just the same as if it was your own, for I intend it will be.” P. became indebted to T., and on March 27, 1872, in W.’s name, made to T. a lease of the farm for five years, for a gross rent of $1,050, of which $707.97 was paid by cancelling so much of P.’s debt to T., and the remainder payable in equal installments, in one and two years thereafter. W., as soon as he learned of this lease, revoked said power of attorney, and dispossessed T., who sued for damages.
Held : Neither the power of attorney, nor the letter, nor both together, gave to P. power to make the lease.

Judgment reversed.